UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-5179


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

NAKIA LERONE GERMAN,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Patrick Michael Duffy, Senior
District Judge. (2:07-cr-01385-PMD-1)


Submitted:   December 29, 2011            Decided:   January 9, 2012


Before DUNCAN, DAVIS, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


H. Stanley Feldman, Charleston, South Carolina, for Appellant.
William N. Nettles, United States Attorney, Matthew J. Modica,
Assistant United States Attorney, Charleston, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Nakia     Lerone     German        appeals   his   conviction     after

conditional guilty pleas to possession of a firearm by a felon,

in   violation   of    18    U.S.C.    §   922(g)(1)      (2006);   possessing    a

stolen firearm, in violation of 18 U.S.C. § 922(j); and stealing

a firearm, in violation of 18 U.S.C. § 924(l) (2006).                        German

claims on appeal that the district court erred in denying his

motion to suppress.         We affirm.

            The district court found that probable cause to search

German’s car existed because, after German’s arrest for domestic

violence, German’s common-law wife informed police that he was a

convicted    felon    and    had   a   shotgun      in   the   trunk.    We   have

reviewed the district court’s factual findings for clear error

and its legal determinations de novo, viewing the evidence in

the light most favorable to the government.                     United States v.

Buckner, 473 F.3d 551, 553 (4th Cir. 2007); United States v.

Grossman, 400 F.3d 212, 216 (4th Cir. 2005).                    We conclude that

probable cause existed because the statement was supported by

sufficient    indicia       of   reliability. *          The   informant’s    close

      *
       German contends on appeal that the district court erred
because the Government did not advance this argument, relying
instead on the theory that the search was a valid inventory
search. We need not address this contention because this Court
may “affirm on any ground supported by the record.”     United
States v. Abdelshafi, 592 F.3d 602, 611-12 (4th Cir.), cert.
denied, 131 S. Ct. 182 (2010).


                                           2
relationship with German and her recent occupancy of the car

established   a   basis   for   direct    knowledge.     United       States   v.

Perez, 393 F.3d 457, 462 (4th Cir. 2004).                Additionally, the

circumstances under which the statement was given provided an

opportunity to asses her credibility and, unlike an anonymous

tip, rendered her accountable for any falsehood.               United States

v. DeQuasie, 373 F.3d 509, 523 (4th Cir. 2004).               Accordingly, we

affirm   German’s   conviction.      We    dispense    with    oral    argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                       AFFIRMED




                                     3